Citation Nr: 0807549	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-10 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from January 1956 
to December 1957.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Milwaukee, Wisconsin, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

The evidence of record demonstrates that bilateral hearing 
loss is not related to active military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for bilateral hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a January 
2007 re-adjudication of the veteran's claim, September 2004 
and March 2006 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).  The letters also essentially 
requested that the veteran provide any evidence in his 
possession that pertained to the claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).  

The veteran's VA medical treatment records, VA examination 
report, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
National Personnel Records Center (NPRC) indicated in 
September 2004 that the veteran's service medical records 
were not obtainable and were presumed destroyed in a 1973 
fire.  As such, there is a heightened obligation to explain 
findings and to carefully consider the benefit of the doubt 
rule in cases such as this.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  However, case law does not establish a 
heightened "benefit of the doubt," only a heightened duty 
of the Board to consider the applicability of the benefit of 
the doubt, to assist the claimant in developing a claim, and 
to explain its decision when the veteran's medical records 
have been lost.  Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  
Similarly, case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46, 50-51 (1996).  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, sensorineural hearing loss may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Impaired hearing is considered a disability 
for VA purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's service personnel records indicate that the 
veteran was a light weapons infantryman during service.  

A November 2000 private audiological evaluation contained 
charted, but did not enumerate, audiological findings.

In a June 2004 VA medical record, the veteran reported 
gradual bilateral hearing loss over many years.  He reported 
that he served in the infantry during service and was exposed 
to heavy artillery such as a 105 mm howitzer and that hearing 
protection devices were not provided.  The veteran reported 
that post service discharge, he worked for 30 years for a 
construction company and used hearing protection during 
exposure to jack hammers.  Upon examination, there was 
bilateral mild to severe sensorineural hearing loss.  Speech 
recognition scores were 84 percent for the right ear and 96 
percent for the left ear.  The impression was sensorinueral 
hearing loss.  


In a July 2004 lay statement, the veteran stated that during 
service he had an infantry specialty and was exposed to rifle 
and machine gun fire during initial basic training and to 
tank fire, artillery fire, and vehicle noise while stationed 
at Ft. Knox.  He stated that he spent most of his 2 years of 
active duty in the field conducting different training 
scenarios or supporting training missions.  He reported that 
after service discharge, he worked as a cement finisher and 
truck driver.  

In a July 2004 private audiological evaluation, the veteran 
reported inservice noise exposure.  He reported exposure to 
105 mm Howitzer fire and tank fire, in addition to usual 
basic training noise exposure.  After service, the veteran 
was a truck driver and cement finisher for 17 years.  He 
hunted deer for 50 years with minimal target shooting prior 
to hunting season each year.  There were charted, but 
unenumerated, audiological findings.  The examiner found 
bilateral slight sloping to moderately severe sensorineural 
hearing loss and bilateral 90+ speech recognition.  The 
examiner opined that it was possible that past military 
service noise exposure contributed to the veteran's current 
hearing loss.  

A February 2005 VA audiological examination was conducted 
upon review of the claims file.  The veteran reported that 
during service, he was a light weapons infantryman, drove a 
truck, and was in an armored personnel carrier for 1/2 hour 1 
time per week for 1 year.  He was trained in firing a 105 mm 
Howitzer over the course of his service.  His civilian 
occupation was cement finisher and his recreational hobbies 
included hunting and snowmobiling.  Upon audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
75
70
LEFT
30
30
45
65
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.  
The examiner found that an opinion regarding whether 
bilateral hearing loss was related to service could not be 
provided without resort to speculation because the inservice 
noise exposure was not great and there was a significant 
history of occupational noise exposure.  

In his August 2005 notice of disagreement, the veteran 
reiterated inservice noise exposure of howitzers, rifle fire, 
and machine gun fire.  The veteran stated that was when his 
hearing was damaged.  In his March 2006 substantive appeal, 
the veteran stated that although he hunted, he had never shot 
a deer, never did much target shooting, never shot skeet, and 
his recreational noise exposure was minimal compared to 2 
years of military noise exposure.  He stated that although he 
drove dump trucks for a living, those vehicles were much 
quieter than the Army equipment.  In a March 2006 lay 
statement, the veteran's wife of 44 years stated that not 
long after they were married, she noticed that the veteran 
had trouble hearing, especially in a group situation.  

The Board finds that the evidence of record does not support 
a finding of service connection for bilateral hearing loss.  
There is currently diagnosed bilateral hearing loss for VA 
purposes.  38 C.F.R. § 3.385; Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  Bilateral hearing loss was not diagnosed 
within 1 year of service discharge.  38 C.F.R. § 3.307, 
3.309.  Although there is no medical evidence of inservice 
bilateral hearing loss, the veteran testified that he was 
exposed to noise during service and his personnel records 
show that he served as a light weapons infantryman.  Hickson, 
12 Vet. App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury); 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that 
a lay witness is competent to testify regarding actual 
observations and personal knowledge).  The veteran's wife 
testified that the veteran began having difficulty hearing in 
groups approximately 5 years after service discharge.  See 
Layno, 6 Vet. App. at 469-70.  

Nevertheless, the first medical evidence of bilateral hearing 
loss was in 2000, over 40 years after service discharge.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder); Layno, 6 Vet. App. at 469-70.  Additionally, the 
private examiner's opinion that it was possible that the 
veteran's hearing loss was due in part to inservice noise 
exposure is speculative and is considered non-evidence.  
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (finding that a 
medical opinion that does not provide a definite causal 
connection constituted non-evidence in support of service 
connection).  Likewise, the VA examiner's opinion is non-
evidence because the examiner found that it would require 
resort to speculation to state whether hearing loss was due 
to inservice noise exposure.  Perman, 5 Vet. App. at 241.  
Although the veteran asserted that his hearing loss was due 
to inservice noise exposure, his testimony is not competent 
to establish such a medical opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992) (holding that lay testimony is 
competent to establish pain or symptoms, but not establish a 
medical opinion).  Accordingly, as there is no medical 
evidence of record linking the veteran's current hearing loss 
to his military service, service connection for bilateral 
hearing loss is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


